Citation Nr: 0637101	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
allergic conjunctivitis.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to October 
1994.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran had perfected an appeal for the issue of 
entitlement to service connection for headaches.  In a June 
2005 rating decision, the RO awarded service connection for 
tension headaches.  Thus, this issue is no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal).  


FINDINGS OF FACT

1.  Allergic conjunctivitis is manifested by no residuals.

2.  Hemorrhoids are manifested by no more than moderate 
internal and external hemorrhoids.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for allergic 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2006).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in June 2003, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any records held by a federal government agency.  
The veteran was also informed of the types of evidence needed 
in a claim for increase.  The letter did not specifically 
tell the claimant to provide any relevant evidence in his 
possession.  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  The letter specifically informed the veteran that 
he should send any treatment records pertinent to his claimed 
conditions.  It added that it would speed up the process if 
he obtained records and sent them to VA.  The veteran 
responded to the letter by stating he did not have any 
additional evidence to submit.  In other words, he was well 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  Moreover, a subsequent 
December 2004 VCAA letter informed the veteran that if he had 
any evidence in his possession, he should submit it to VA.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  These are claims for 
increased ratings and not for service connection.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
and private medical records identified by the veteran.  The 
veteran has been provided with examinations in connection 
with his claims.  Following a December 2004 VCAA letter, the 
veteran indicated he had no additional evidence to submit.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Allergic conjunctivitis

Service connection for allergic conjunctivitis was granted by 
means of a March 1996 rating decision and assigned a 
noncompensable evaluation.  The disability has remained at 
the noncompensable evaluation since that time.  The veteran 
filed a claim for increase in May 2003.  The veteran asserts 
that he has dryness, burning, itch, redness, and tightness of 
the eyes, which he attributes to the exposure to different 
chemicals and agents while in the service.  

Under Diagnostic Code 6018, chronic conjunctivitis which is 
active with objective symptoms is rated as 10 percent 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2001).  
If conjunctivitis is healed it should be rated on residuals.  
Id.  If there are no residuals a noncompensable rating is 
assigned.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for allergic conjunctivitis.  
Throughout the appeal, there has been no evidence of any 
residuals of allergic conjunctivitis.  An October 2003 VA 
examination report shows that the veteran had small 
pinguecula on the temporal and nasal aspect of both eyes, but 
that other anterior segment findings were normal for each 
eye.  The fundus had no apparent disease.  When examined in 
March 2005, the veteran reported that his eyes were sore, 
itchy, dry, and would get red.  The examiner stated that both 
eye lids and lashes were normal.  He noted that the pterygium 
in the nasal horizontal sectors would cause the irritation 
process.  There was no diagnosis of allergic conjunctivitis.  
Thus, there are no residuals of conjunctivitis, which 
warrants no more than a noncompensable evaluation.  See 
38 C.F.R. § 4.84a Diagnostic Code 6018.

There is no evidence in the record that the veteran is having 
problems with the service-connected allergic conjunctivitis, 
and thus no basis to grant a compensable evaluation for an 
active disease of the eye.  The veteran has been diagnosed 
with bilateral pterygium, which is symptomatic, but no 
medical professional has attributed this to allergic 
conjunctivitis.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted his eye warrants a higher 
evaluation for his service-connected disability, the medical 
findings do not support his assertion.  It appears that the 
symptoms the veteran is experiencing is related to a non-
service-connected disability.  The preponderance of the 
evidence is against his claim, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

Hemorrhoids

Service connection for hemorrhoids was granted by means of a 
March 1996 rating decision and assigned a noncompensable 
evaluation.  The disability has remained at the 
noncompensable evaluation since that time.  The veteran filed 
a claim for increase in May 2003.  The veteran asserts that 
he has hemorrhoids with bleeding in his stool and has itching 
and soreness.  He also states he has enlarged hemorrhoids and 
is unable to sit for long periods of time.

The service-connected disability is evaluated under 
Diagnostic Code 7336, which addresses hemorrhoids.  Mild or 
moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  

After having carefully reviewed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for hemorrhoids.  The 
veteran's hemorrhoids have not been shown to meet the 
criteria for a 10 percent evaluation.  See id.  For example, 
an October 2003 VA examination report shows that the veteran 
had hemorrhoidal tags only.  There was no evidence of 
bleeding at that time.  A December 2003 VA outpatient 
treatment report shows that the examiner stated the veteran 
had small, external hemorrhoids.  A May 2004 proctoscopy and 
flexible sigmoidoscopy revealed a mild degree of external 
hemorrhoid tissue and first degree internal hemorrhoids with 
no inflammation.  After straining at stool, there was no 
hemorrhoidal prolapse.  Finally, a March 2005 VA examination 
report shows that there were no external hemorrhoids, but 
that the veteran had symptomatic internal hemorrhoids.  The 
examiner noted there was no evidence of bleeding and no blood 
on the gloved finger.  

The above-described evidence does not show clinical findings 
of irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, and without such findings, a 
compensable evaluation for hemorrhoids is not warranted.  See 
id.  Additionally, while the veteran has reported that he has 
constant bleeding as a result of his hemorrhoids, the Board 
accords lessened probative value to such statements, as he 
has contradicted himself, when discussing this symptom.  For 
example, when he was seen in May 2003, he specifically denied 
having bloody stools.  In October 2003, he stated he had 
bleeding from time to time, but denied having any problem at 
the time of the examination.  In March 2004, he stated the 
bleeding had been occurring "for years."  In March 2005, he 
reported daily bleeding.  However, the clinical findings do 
not support his assertions of bleeding.  When examined in 
October 2003, the examiner stated there was no evidence of 
bleeding.  When the veteran underwent the proctoscopy and 
flexible sigmoidoscopy, there was no inflammation.  When 
examined in October 2005, the examiner noted there was no 
evidence of bleeding and no blood found on the examination.  
The veteran is competent to report having blood in his 
stools, as it is an observable condition; however, the Board 
finds that such assertion is not credible, particularly when 
medical professionals have been unable to substantiate that 
allegation even though the veteran claims the has daily 
bleeding.

Nevertheless, even if such statements were accepted as true, 
the bleeding has not resulted in the veteran developing 
anemia, as the medical examiners have specifically denied 
that the veteran has anemia, which would be required for the 
award of a 20 percent rating.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).  In sum, the veteran's 
hemorrhoids have been shown to be no more than moderate in 
degree.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against his claim for a 
compensable evaluation for hemorrhoids, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) are 
warranted.  In the instant case, however, there has been no 
showing that each of the service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.


With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of higher ratings on a schedular 
basis. Referral of this case for consideration of extra- 
schedular evaluations is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Increased ratings for allergic conjunctivitis and hemorrhoids 
are denied.


________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


